Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant's election with traverse of claims 1-10, 14, and 15 in the reply filed on 11/19/2020 is acknowledged.  The traversal is on the ground(s) that there would be no serious burden for search and examination.  This is not found persuasive because the restriction requirement is based on the “unity of invention” standard for the national stage application, which does not require the showing of serious burden. 
The requirement is still deemed proper and is therefore made FINAL.

Drawings
3.	The drawings are objected to because text in FIGs. 2 and 4 is not all legible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-5, 8, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 2, the claim recites “involves” in several places. It is unclear whether the claim is meant to comprise the elements that is involved. For examination purpose, the term “involves” is assumed to be --comprises--.

claim 3, the claim recites “involves”. It is unclear whether the claim is meant to comprise the elements that is involved. For examination purpose, the term “involves” is assumed to be --comprises--.

Regarding claim 3, the symbol t is not defined, which makes the claim indefinite. 

Regarding claim 4, the claim recites “involves”. It is unclear whether the claim is meant to comprise the elements that is involved. For examination purpose, the term “involves” is assumed to be --comprises--.

Regarding claim 5, the claim recites “involves”. It is unclear whether the claim is meant to comprise the elements that is involved. For examination purpose, the term “involves” is assumed to be --comprises--.

Regarding claim 8, the symbol t is not defined, which makes the claim indefinite. 

Regarding claim 14, the claim recites a method comprising passive steps. It is unclear what method steps are the elements of the method. Furthermore, it recites a thermal stability factor is calculated after the MTJ devices are manufactured, then recites a process of manufacturing the MTJ devices are (is) managed based on the calculated thermal stability factor. It is unclear how to manage a process of manufacturing after manufacturing.

claim 15, it recites “wherein the semiconductor integrated circuit including the plurality of magnetic tunnel junction devices, the semiconductor integrated circuit comprising: the testing terminal which is electrically connected to the single magnetic tunnel junction device so that current flows into the magnetic tunnel junction device only.” This is not grammatically correct and it is not clear what the intended limitations are. Furthermore, “the testing terminal” and “the single magnetic tunnel” in line 6 lack antecedent basis and create further issue of indefiniteness.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 2, 5-7, 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chao et al. (“Determination of Thermal Stability of Magnetic Tunnel .

Regarding claim 1, Chao teaches a method for measuring a thermal stability factor of a magnetic tunnel junction device (see Abstract on p. 1), comprising: 
a measurement step of measuring change in resistance value of the magnetic tunnel junction device (i.e., “The transmitted pulse waveform is recorded by a real-time oscilloscope… Therefore, the Vtrans displays a transition when the current pulse causes RMTJ to change”; see p. 1, col. 2. ¶ 3 and FIG. 1(a)) for a predetermined period while causing a predetermined current to flow into the magnetic tunnel junction device (i.e., “the current pulse with a 50-ns duration is applied to fulfill the switching of the free layer from a P to an AP state… the measurement is repeated 100 times under each condition”) maintained at a predetermined temperature (i.e., “at room temperature”; see p. 2, col. 1. ¶ 1 and FIG. 1(a); note that the same is applied from AP to P for switching between P and AP; see Abstract and FIG. 5 showing results of both P→AP and AP→P); 
a first calculation step of calculating a time constant in which a low-resistance state is maintained and a time constant in which a high-resistance state is maintained from the change in resistance value measured in the measurement step (i.e., “The time scale indicates the switching time is defined as the temporal difference between onset and transition. Both the switching probability data and the switching time distribution data of the free layer are gathered by repeating the observation enough times under each condition”; see p. 2, col. 1, ¶ 2; note that the switching times for both A→AP and AP→P are calculated; see Abstract); and 
a second calculation step of calculating a thermal stability factor of the magnetic tunnel junction device on the basis of the predetermined current (i.e., “under different current densities”) and at least one of the time constants (i.e., the switching times) calculated in the first calculation step (i.e., “Fig. 5 shows the switching time as a function of the external magnetic field. Each color indicates different current densities. These curves represent the exponential relations and are fitted by applying the Néel-Arrhenius law”… The effective thermal stability factors under different current densities are obtained and plotted in Fig. 6. The intercept of the fitting curve indicates the thermal stability factor in the absence of the current and magnetic field”; see p. 2. Col. 2, ¶¶ 2-4).
Chao does not explicitly disclose (see the underlined):
 calculating the thermal stability factor based on both of the time constants.
That is, Chao teaches calculating one thermal stability factor for switching from P to AP based on the switching time from P to AP, and another thermal stability factor for switching from AP to P based on the switching time from AP to P.

calculating the thermal stability factor by averaging the thermal stability factors of both A→AP and AP→P (see [0067]).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Chao and KUBOTA to calculate the (mean) thermal stability factor based on both of the time constants, as claimed. The motivation would be to use a mean value for the representation of the thermal stability factor for easier comparison regardless of A or AP switching.

Regarding claim 2, as a result of modification applied to claim 1 above, Chao in view of KUBOTA further teaches:
wherein 
the measurement step involves measuring the change in resistance value for each of a plurality of currents of different magnitudes while supplying the plurality of currents sequentially as the predetermined current (i.e., “under different current densities”; see Chao, p. 2, col. 2, ¶ 3; see also Chao, FIG. 2-6 indicating different current densities), 
the first calculation step involves calculating a time constant [Symbol font/0x74]P in which the low-resistance state is maintained and a time constant [Symbol font/0x74]AP in which the high-resistance state is maintained for each of the currents (i.e., “the switching time is defined as the temporal difference between onset and transition. Both the switching probability data and the switching time distribution data of the free layer are gathered by repeating the each condition”; see Chao, p. 2, col. 1, ¶ 2”; see also Chao, FIG. 3 for an example of the switch time for each condition counted in the distribution charts), 
the second calculation step involves calculating the thermal stability factor on the basis of the magnitude of each of the currents and the time constants [Symbol font/0x74]P and [Symbol font/0x74]AP corresponding to each of the currents (see Chao, p. 2 col. 2, ¶ 3 regarding fitting curve based on the current densities and switching times for each condition).

Regarding claim 5, Chao further teaches:
wherein the measurement step involves measuring the change in resistance value while causing the predetermined current to flow into the magnetic tunnel junction device from a testing terminal which is electrically connected to the magnetic tunnel junction device only so that current flows into the magnetic tunnel junction device only (see FIG 1 (a); note that it is necessary or would have been obvious to measure the change in resistance value while causing the predetermined current to flow into the magnetic tunnel junction device from a testing terminal which is electrically connected to the magnetic tunnel junction device only as claimed, in order for the oscilloscope to measure the resistance change).

Regarding claim 6, the claim recites the same substantive limitations as claim 1 and is rejected using the same teachings, except that the claim comprises a 

Regarding claim 7, the claim recites the same substantive further limitations as claim 2 and is rejected using the same teachings. 

Regarding claim 10, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings. 

Regarding claim 14, the further limitation in the claim is essentially a production management method comprising measuring the thermal stability factor of a MTJ device and managing the manufacturing process based on the measured thermal stability factor. However, there are so many ways, obvious to one in the art, to “manage” the manufacturing processor, such as classifying the MTJ device based on the thermal stability factor, as a way of validating the manufacturing processor.

Regarding claim 15, the claim recites the same substantive further limitations as claim 5 and is rejected using the same teachings.

Notes
6.	Claims 3, 4, 8, and 9 distinguish over the closest prior art of record as discussed below.

	Regarding claim 3, the closest prior art of record fails to teach the features: “using relations of NP(t) [Symbol font/0xB5] exp(-t/[Symbol font/0x74]P) and NAP(t) [Symbol font/0xB5] exp(-t/[Symbol font/0x74]AP), respectively,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

	Regarding claim 4, the closest prior art of record fails to teach the features: “using an equation of [Symbol font/0x74]P/([Symbol font/0x74]P +[Symbol font/0x74]AP) = 1/[1 + exp{-∆0∙(2 x I/Ico)}],” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 8, the closest prior art of record fails to teach the features: “using relations of NP(t) [Symbol font/0xB5] exp(-t/[Symbol font/0x74]P) and NAP(t) [Symbol font/0xB5] exp(-t/[Symbol font/0x74]AP), respectively,” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Regarding claim 9, the closest prior art of record fails to teach the features: “using an equation of [Symbol font/0x74]P/([Symbol font/0x74]P +[Symbol font/0x74]AP) = 1/[1 + exp{-∆0∙(2 x I/Ico)}],” in combination with the rest of the claim limitations as claimed and defined by the Applicant.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, provided all other objection(s) are overcome.

8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sato et al. (“Junction size effect on switching current and thermal stability in CoFeB/MgO perpendicular magnetic tunnel junctions” Appl. Phys. Lett. 99, 042501 (2011)) teaches a method of calculating thermal stability factor of an MTJ device, involving providing a pulse current to the MTJ device, measuring the switching current, fitting the switching current values in an equation to determine the thermal stability factor.
Higo et al. (US 20080140922 A1) teaches a method of measuring thermal stability factor of an MTJ device, involving measuring current application time dependence of a current at finite temperature, and determining the thermal stability factor based on the measured current application time dependence.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C KUAN whose telephone number is (571)270-7066.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on (571)272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN C KUAN/Primary Examiner, Art Unit 2857